Citation Nr: 0432866	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  00-10 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the calculated amount of $9,540.


REPRESENTATION

Appellant represented by:	To be clarified


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from October 1973 to October 
8, 1976, and from October 22, 1976 to October 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1999 decision by the 
Committee on Waivers and Compromises (Committee) located in 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  The veteran testified before the 
undersigned at a hearing held at the RO in September 2004. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that VA should waive recovery of an 
overpayment of improved pension benefits in the amount of 
$9,540.  Historically, the overpayment was created by the 
veteran's failure to report distributions from an Individual 
Retirement Account (IRA) for 1995.

On a VA Form 9 received in May 2000, the veteran asserted 
that he used the IRA distributions he received in 1995 to pay 
medical expenses during that year.  He was invited by the RO 
in September 2003 to provide information concerning the 
referenced medical expenses, see 38 C.F.R. § 3.272(g)(1)(iii) 
(2004), but did not respond, and at his September 2004 
hearing before the undersigned essentially indicated that he 
no longer has any records of medical expenses for 1995.  The 
veteran did testify, however, that he recently incurred 
additional medical expenses totally approximately $17,000.

Although the recent medical expenses mentioned by the veteran 
may not be used to reduce the countable income received by 
him in 1995, such expenses are nevertheless relevant to the 
determination as to whether collection of the overpayment 
would be against "equity and good conscience."  See 38 
C.F.R.           § 1.965 (noting that a determination of 
whether recovery would be against equity and good conscience 
includes consideration of, inter alia, undue hardship).

Given the veteran's testimony as to the recent incurrence of 
medical expenses, the Board is of the opinion that he should 
be afforded the opportunity to provide updated financial 
information concerning his income and expenses in connection 
with the instant claim.

The Board also notes that since 1998 the Disabled American 
Veterans has assisted the veteran in his claim, including at 
his September 2004 hearing; prior to August 1998 he had been 
represented by the Marine Corps League.  Unfortunately, the 
record does not contain any power of attorney signed by the 
veteran in favor of the Disabled American Veterans (or any 
other service organization) authorizing their representation 
of the veteran.  Clarification of the veteran's desires 
concerning representation is therefore required.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request the 
veteran to provide written 
clarification concerning his desires 
for representation.  He should be 
provided a VA Form 21-22 for that 
purpose.

2.  If the veteran designates anyone 
other than the Disabled American 
Veterans as his representative, the 
representative should be provided a 
copy of the statement of the case 
and the supplemental statements of 
the case and afforded an appropriate 
opportunity to respond.

3.  The veteran should be requested 
to submit an updated Financial 
Status Report regarding current 
income and expenses, including any 
recent medical expenses with 
supporting documentation.

4.  Upon receipt of the requested 
information, the Committee should 
readjudicate the issue of whether 
the recovery of the indebtedness in 
the calculated amount of $9,540.00 
would be against equity and good 
conscience, in accordance with the 
provisions of 38 C.F.R. § 1.965(a) 
(2004).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the veteran should be issued a 
supplemental statement of the case, and the veteran and any 
representative should be provided with an appropriate 
opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the 
originating agency.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the originating agency.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


